EXAMINER’S COMMENT
The current application is a continuation of application number 16/477028, now U.S. Patent 11058773.
Claims 1-16 are allowed. 
The terminal disclaimer filed on 7/15/2022 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US Patent 11,058,773 has been reviewed and is accepted.  The terminal disclaimer has been recorded.

REASONS FOR ALLOWANCE 
The prior art fails to teach or reasonably suggest extended release pharmaceutical dosage comprising release modifying excipient comprising the non- cross-linked high amylose starch, cross -linked hydroxypropylated amylopectin, and pre-gelatinized starch together in the recited amounts. The prior art recognizes having cross-linked high amylose starch for extended release. Onfre et al. “Sustained release properties of cross-linked corm starches with varying amylose contents in monolithic tablets” states that Hylon VII (i.e., non-cross-linked high amylose starch) showed rapid release of drug (i.e., propranolol see section 3.1). Podczek et al. (US 20090285863) disclose release of medicament in the colon and Hylon VII coatings but does not disclose the amounts as claimed.

CORRESPONDENCE
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Danah Al-awadi whose telephone number is (571) 270-7668.  The examiner can normally be reached on 9:00 am - 6:00 pm; M-F (EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Robert A. Wax can be reached on (571) 272-0623.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Danah Al-Awadi/                                                                            
Primary Examiner, Art Unit 1615